                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICK PIZZELLA,                     :    CIVIL ACTION
                                      :    NO. 18-4663
                                      :
            Plaintiff,                :
                                      :
     v.                               :
                                      :
EMPIRE DINER, et al.,                 :
                                      :
            Defendants.               :



                          M E M O R A N D U M

EDUARDO C. ROBRENO, J.                               April 27, 2021


I. INTRODUCTION

     Patrick Pizzella, a former acting Secretary of Labor

(“Plaintiff”), brought this Fair Labor Standards Act (“FLSA”)

action against Empire Diner and certain individuals who own

and/or manage it (“Defendants”), alleging violations of the

FLSA’s minimum wage, overtime, and recordkeeping requirements.

Plaintiff and Defendants filed cross motions for summary

judgment.

     For the reasons enumerated below, Defendants’ motion for

summary judgment will be denied in full. Plaintiff’s motion for

summary judgment will be denied in part and granted in part. The

motion will be granted in relation to establishing minimum wage,

overtime, and recordkeeping violations. The motion will be
denied as to the issues of back wages, liquidated damages,

injunctive relief, whether Defendant Engin Gunaydin is an

employer under the FLSA, and whether Defendants’ violations were

willful.


II.   BACKGROUND 1

      Defendants own, operate, and/or manage Empire Diner

(“Empire”), a 24-hour restaurant in Lansdowne, Pennsylvania. The

diner employs a variety of employees, such as servers, kitchen

workers, bussers, and cashiers. Defendants’ employees handle,

sell, and work on goods and materials moved in or produced for

interstate commerce, such as meats and produce sourced outside

of Pennsylvania. The annual gross revenue for Empire between

2015 and 2018 ranged from $1,827,407-$2,014,837.

      A Wage and Hour (“WH”) investigation began at Empire on

August 10, 2017. On May 3, 2018, WH investigator Gyasi Martin

held a final meeting with Defendants Ihsan Gunaydin (“Ihsan”),

Engin Gunaydin (“Engin”), and Certified Public Accountant Ali

Gunaydin (“Ali”). During the relevant time period (defined as

January 12, 2015, to March 10, 2019), Ihsan was the owner of

Empire, and was responsible for assigning work, scheduling work,




1     As required at the summary judgment stage, the Court views the facts
“in the light most favorable” to the nonmoving party and draws “all
reasonable inferences” in that party’s favor. Young v. Martin, 801 F.3d 172,
174 (3d Cir. 2015).

                                      2
and supervising employees. Ihsan and Engin possess knowledge of

and were involved with decisions related to Empire’s

compensation policies, but Ihsan is the one that made the

ultimate decisions relating to the compensation policies.

      The undisputed facts show that during the relevant time

period, bussers made at least $7.75 per hour. Servers were paid

$2.83 per hour. Defendants attempted to claim those servers’

tips as a credit toward the $7.25 minimum wage obligations under

section 203(m) of the FLSA, 29 U.S.C. § 203(m), which Plaintiff

argues they were not entitled to do.

     Plaintiff argues that Defendants prohibited Empire servers

from keeping all of their tips and required them to provide

anywhere from 10-15% of their tips to Defendants and/or the

person working at the cash register. Defendants argue that the

tip pool was voluntary and that there was no suggested amount

for the tip pool. They allege that servers were encouraged, but

not required, to contribute a small amount of their tips to the

tip pool, and would indicate on a piece of paper how much they

put into the tip pool. Defendants admit that the tip pool was

used to contribute to the bussers’ wages whenever possible.

     Plaintiff argues that Defendants intentionally created a

scheme wherein the payroll records always showed $7.63 per hour

for each server, regardless of the amount of tips received or

hours worked. Defendants argue that it was not intentional.

                                3
Rather, Empire sought to have servers record their tips, but

they allegedly either would not report the tips, or the reports

were inaccurate. Consequently, Empire paid each server $2.83,

plus all reported credit card tips. If that number did not reach

minimum wage, Empire estimated the amount of cash tips received

by the server because the servers were allegedly uncooperative

and would not tell Defendants how much they were making in tips.

In relation to the $7.63 number, Ihsan testified that he used a

roundabout number to record because he believed that the servers

made more than the $4 per hour that was being reported.

     Defendants also admit that they failed to inform employees

that Defendants were claiming their tips as a basis for paying

them less than the minimum wage. After the WH investigation, and

on or about May 2018, Empire created a new Employee Handbook.

The Handbook included a “Notice to Tipped Employees” which

outlined the requirements found in section 203(m) of the FLSA.

Plaintiff argues that Defendants paid certain employees less

than $7.25 per hour even after the WH investigation, which

Defendants dispute.

     In relation to overtime, Defendants failed to pay some of

their employees the proper section 207 overtime premium of at

least time-and-one-half their regular rates for hours worked in

excess of forty per workweek. See 29 U.S.C. § 207(a)(1).



                                4
       Defendants also failed to keep records of their employees’

wages, hours, and other conditions of employment. Defendants

admit that they kept neither the records showing the amounts

servers provided nor the records concerning the payments they

made to bussers from the servers’ tips. Defendants also did not

keep the records of the amount of tips that servers retained.


III. LEGAL STANDARD

       Summary judgment is appropriate if no genuine dispute as to

any material fact exists and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). “A motion

for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.” Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248.

       The Court views the facts in the light most favorable to

the nonmoving party. “After making all reasonable inferences in

the nonmoving party’s favor, there is a genuine issue of


                                  5
material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth., 593 F.3d 265, 268 (3d Cir.

2010) (citing Reliance Ins. Co. v. Moessner, 121 F.3d 895, 900

(3d Cir. 1997)). While the moving party bears the initial burden

of showing the absence of a genuine issue of material fact,

meeting this obligation shifts the burden to the nonmoving party

who must “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 250 (quoting

Fed. R. Civ. P. 56).


IV.   DISCUSSION

      Both parties have filed motions for summary judgment. When

confronted with cross-motions for summary judgment,

“[t]he court must rule on each party’s motion on an individual

and separate basis, determining, for each side, whether a

judgment may be entered in accordance with the Rule 56

standard.” 10A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 2720 (4th ed. 2021). This includes

placing the burden on the movant to demonstrate the absence of a

genuine dispute of material fact and on the non-movant to show

the existence of one. However, given that the arguments made in

Defendants’ motion for summary judgment are nearly identical to

the arguments made in response to Plaintiff’s motion for summary

judgment, much of the analysis discussed in relation to


                                 6
Plaintiff’s motion will be incorporated by reference into the

analysis of Defendants’ motion, except that the burdens will be

appropriately placed.

     The parties agree that Empire is a covered enterprise under

the FLSA and that Ihsan is a covered “employer” under the FLSA,

but dispute the remaining issues discussed below.


     A.   Whether Engin Is an “Employer” Under the FLSA

          1. Plaintiff’s Motion

     First, Plaintiff argues that Engin is an “employer” within

the meaning of the term under the FLSA, which Defendants

dispute. The term is defined in the FLSA as “any person acting

directly or indirectly in the interest of an employer in

relation to an employee.” Falk v. Brennan, 414 U.S. 190, 195

(1973) (quoting 29 U.S.C. § 203(d)).

     The Third Circuit has recognized that the FLSA’s definition

of “employer” is “the broadest definition that has ever been

included in any one act.” In re Enter. Rent-A-Car Wage & Hour

Emp. Pracs. Litig., 683 F.3d 462, 467-68 (3d Cir. 2012) (quoting

United States v. Rosenwasser, 323 U.S. 360, 363 n.3 (1945)).

Courts utilize the “economic reality” test for determining

whether individuals are employers under the FLSA. See id. at

467. “Economic reality” depends on the “totality of the

circumstances” rather than on rigid “technical concepts of the


                                  7
employment relationship.” Haybarger v. Lawrence Cty. Adult Prob.

& Parole, 667 F.3d 408, 418 (3d Cir. 2012) (quoting Hodgson v.

Arnheim & Neely, Inc., 444 F.2d 609, 612 (3d Cir. 1971), rev’d

on other grounds, 410 U.S. 512 (1973)). “Significant control” is

sufficient to establish employer status, but ultimate control is

not required. Enterprise Rent-A-Car, 683 F.3d at 468.

     The Third Circuit acknowledged the flexibility of the

FLSA’s “employer” definition by adopting four non-exhaustive

factors: “(1) authority to hire and fire employees; (2)

authority to promulgate work rules and assignments, and set

conditions of employment, including compensation, benefits, and

hours; (3) day-to-day supervision, including employee

discipline; and (4) control of employee records, including

payroll, insurance, taxes, and the like.” Id. at 469. The Third

Circuit stressed that the analysis should not be confined to

these four criteria, and that the court “must instead consider

all the relevant evidence, including evidence that does not fall

neatly within one of the above factors.” Id. Other indicia of

“significant control” suggesting that a person was an employer

“may be persuasive” when incorporated with these four factors.

Id. at 470.

     The parties agree that Engin is a manager and not an owner

of the diner. However, Plaintiff argues that Engin was an

employer because he was responsible for hiring employees,

                                8
recommending that employees be hired, and had the authority to

schedule, fire, and set the conditions of employment for

employees. Plaintiff further alleges that Engin (1) provided

training to new employees; (2) assigned servers to sections in

the restaurant, directed the work of employees, and enforced

workplace rules; (3) helped Ihsan to distribute the weekly pay

to employees; (4) was highly involved in collecting servers’

tips and in the tip-sheet recordkeeping system; and (5) informed

tipped employees of their rate of pay and followed up with

payroll when an employee was not making minimum wage.

     On the contrary, Defendants argue that although Engin was

able to make recommendations regarding hiring, he did not have

authority to hire or fire employees. Defendants also argue that

Ihsan, not Engin, was the one who scheduled the employees.

Defendants further allege that Engin did not have the authority

to set conditions of employment. Construing the record in the

light most favorable to Defendants, the scope of Engin’s

authority in relation to the employees at Empire is a genuine

dispute of material fact that does not warrant granting summary

judgment to Plaintiff on the issue of whether Engin is an

“employer” under the FLSA.

          2. Defendants’ Motion

     Defendants argue that Engin is clearly not an “employer”

under the FLSA based on the same arguments outlined above.

                                  9
Plaintiff disputes Defendants’ claims and argues that the scope

of Engin’s authority is broader and that he had the authority to

hire and fire employees, set conditions of employment, etc.

Construing the record in the light most favorable to Plaintiff,

the scope of Engin’s authority in relation to the employees at

Empire is still a genuine dispute of material fact that does not

warrant granting summary judgment to Defendants on the issue of

whether Engin is an “employer” under the FLSA.

     B.   Minimum Wage Requirements Under the FLSA

     Section 206 of the FLSA requires employers to pay covered

employees minimum wage of at least $7.25 per hour for each hour

worked. 29 U.S.C. § 206(a). However, under some circumstances

and by complying with the provisions of the tip credit under

section 203(m), an employer can pay $2.13 per hour ($2.83 per

hour under Pennsylvania law, see 34 Pa. Cons. Stat. § 231.101(b)

(2021)) to tipped employees and supplement that payment with

tips in order to reach minimum wage. In order to avail

themselves of the tip credit, Defendants’ compliance with the

FLSA must be strict. See Reich v. Chez Robert, Inc., 28 F.3d

401, 403-04 (3d Cir. 1994); 29 C.F.R. 531.59(b) (2020).

Additionally, the requirements of section 203(m) must be

satisfied even if the employees received wages and tips that

together satisfy the minimum wage requirement. See Reich, 28



                               10
F.3d at 404 (quoting Martin v. Tango’s Rest., Inc., 969 F.2d

1319, 1323 (1st Cir. 1992)).

          1. Plaintiff’s Motion

     Plaintiff argues that Defendants failed to comply with the

requirements of section 203(m) in multiple ways. Because the

Court finds that Defendants failed to comply with the notice

requirements under section 203(m), the Court need not consider

Plaintiff’s other arguments with respect to this section.

     The FLSA requires employers to “inform” their tipped

employees of the provisions of the section 203(m) tip credit

prior to claiming the tip credit. See 29 U.S.C. § 203(m). The

2011 tip credit regulation specifies the information that

employers must provide to their tipped employees:

     [1] The amount of the cash wage that is to be paid to
     the tipped employee by the employer; [2] the
     additional amount by which the wages of the tipped
     employee are increased on account of the tip credit
     claimed by the employer, [3] which amount may not
     exceed the value of the tips actually received by the
     employee; [4] that all tips received by the tipped
     employee must be retained by the employee except for a
     valid tip pooling arrangement limited to employees who
     customarily and regularly receive tips; and [5] that
     the tip credit shall not apply to any employee who has
     not been informed of these requirements in this
     section.

29 C.F.R. § 531.59(b) (2020).

     The failure to provide notice is not merely a technical

violation, but a basis for denying employers the tip credit.

Courts, including the Third Circuit, have made it clear that

                                  11
notice is vital, and the remedy for inadequate notice is denial

of the section 203(m) tip credit, liability for the full minimum

wage of $7.25 per hour, and allowing affected tipped employees

to keep all tips received. See, e.g., Reich, 28 F.3d at 403

(citing Martin, 969 F.2d at 1322-23). Employers are also not

entitled to credit their employees’ tips received toward their

liability for back wages due. Id. at 404. “If the penalty for

omitting notice appears harsh, it is also true that notice is

not difficult for the employer to provide.” Id. (quoting Martin,

969 F.2d at 1323).

      Here, Defendants admit they only told the servers that they

would be paid $2.83, plus tips and overtime. Engin Dep. 31:2-12,

ECF No. 40-9. Defendants assumed that servers “most likely know

about tip credit.” Ihsan Dep. 55:8-13, ECF No. 40-8. 2 These

depositions demonstrate that Defendants did not specifically

inform servers that tips would be credited toward the minimum

wage obligation, and that Defendants did not provide servers

with notice of all the elements contained in section 203(m) or

29 C.F.R. § 531.59(b). 3




2     Even if this was true, Defendants cite no legal authority for the claim
that general awareness is sufficient to show compliance with the section
203(m) notice requirement.
3     Subsequent to the investigation, Defendants amended their employee
handbook to include the required notice under section 203(m), but the same
was not provided to employees prior to the investigation.

                                     12
     Construing the record in the light most favorable to

Defendants, summary judgment is warranted for Plaintiff and the

Court finds that there is no genuine dispute of material fact

that Defendants violated the minimum wage requirements under the

FLSA.

          2. Defendants’ Motion

     Defendants argue that sufficient notice was given to

employees concerning the tip credit as a result of a poster in

the kitchen “explaining the wage information.” Defs.’ Mot. Summ.

J. 25, ECF No. 44-2. However, they do not attach a copy of the

poster as an exhibit to their motion, and it was not produced in

discovery. Even if a poster could be held to constitute

sufficient notice (which the Court need not address), there is

no evidence in the record as to the actual content of the

poster, so Defendants have failed to meet their burden under

Federal Rule of Civil Procedure 56(c)(1) of supporting their

factual position. On the other hand, and for the reasons

explained above, Plaintiff has met this burden by pointing to

relevant parts of the record demonstrating that Defendants did

not provide the proper notice under section 203(m).

     Construing the record in the light most favorable to

Plaintiff, summary judgment is not warranted for Defendants and

the Court finds that there is no genuine dispute of material



                                  13
fact that Defendants violated the minimum wage requirements

under the FLSA.

     C.   Overtime Requirements Under the FLSA

     Section 207 of the FLSA forbids an employer from employing

any worker “for a workweek longer than forty hours unless such

employee receives compensation . . . at a rate not less than one

and one-half times the [employee’s] regular rate” for the excess

hours. 29 U.S.C. § 207(a)(1). Where an employer takes a tip

credit, overtime is calculated based on the full minimum wage

(i.e., $7.25 per hour), not on the lower direct (or cash) wage

payment. See 29 C.F.R. §§ 531.60, 778.5 (2020).

          1. Plaintiff’s Motion

     Here, Plaintiff argues that Defendants violated section 207

by paying their servers an overtime premium of one and one-half

times their cash wage of $2.83 per hour, rather than one and

one-half times the full minimum wage of $7.25 per hour.

Defendants first argue that “[t]o the extent Defendants paid

wrongful amounts for overtime, they have rectified that and now

use the correct formula,” and that “to the extent there were any

miscalculations, it was a very small number. Even Mr. Martin

stated . . . that the total due for overtime wages was . . .

($17[,]291.61 in total).” Defs.’ Resp. Opp’n Pl.’s Mot. Summ. J.

38-39, ECF No. 43-2. But Plaintiff does not dispute this number,

and no authority supports the proposition that rectifying the

                                  14
overtime issue somehow forgives the overtime violations that

occurred.

     Defendants also argue that to the extent there were

overtime mistakes, they were the fault of their accountant, and

Defendants should not be held liable. But no authority supports

the proposition that a mistake by the employer’s accountant is a

defense to a charge of failing to pay overtime wages. In any

case, Defendants’ accountant, Ali Gunaydin (one of Defendants’

family members), testified that Empire is a family business and

that the business “[d]oesn’t operate without family,” so it is

apparent that Ali, as Empire’s accountant, was part of the

family business and acting on Defendants’ behalf. Ali Dep.

17:14-15, ECF No. 40-19. He also supported Plaintiff’s assertion

that an improper overtime calculation was being used. Ali Dep.

72:18-73:12.

     Construing this record in the light most favorable to

Defendants, summary judgment is warranted for Plaintiff and the

Court finds that there is no genuine dispute of material fact

that Defendants violated the overtime requirements under the

FLSA.

            2. Defendants’ Motion

     In its motion for summary judgment on the overtime

requirements claim, Defendants again attempt to place blame on

their accountant for any overtime violations that occurred. This

                                    15
argument was unpersuasive even when the record was construed in

Defendants’ favor. See supra Section IV.C.1. Here, with the

record construed in Plaintiff’s favor, it fails again.

     D.   Recordkeeping Requirements Under the FLSA

     Section 211(c) of the FLSA requires employers to “maintain

accurate records to ensure that all workers are paid . . . for

every hour worked.” Williams v. Tri-County Growers, Inc., 747

F.2d 121, 128 (3d Cir. 1984) (citing Wirtz v. Williams, 369 F.2d

783, 785 (5th Cir. 1966)). More specifically, 29 C.F.R. §

516.28(a) (2020) requires employers to maintain and preserve

records containing, inter alia, the “[w]eekly or monthly amount

reported by the employee, to the employer, of tips received,”

and the “[a]mount by which the wages of each tipped employee

have been deemed to be increased by tips as determined by the

employer.”

          1. Plaintiff’s Motion

     Plaintiff alleges that Defendants failed to keep accurate

records of, inter alia, the amount of cash tips received by

servers and the amount by which servers’ wages were increased by

tips. Thus, Plaintiff argues that it is impossible to determine

whether all workers were paid for every hour worked, i.e.,

whether or not the servers actually received sufficient tips to

bring their hourly rate up to $7.25. Defendants admit to making



                                  16
an estimate of such tips. See Defs.’ Mot. Summ. J. 34, ECF No.

44-2.

     Construing this record in the light most favorable to

Defendants, summary judgment is warranted for Plaintiff and the

Court finds that there is no genuine dispute of material fact

that Defendants violated the recordkeeping requirements under

the FLSA.

            2. Defendants’ Motion

     Defendants argue that they should not be liable for any

recordkeeping violations because the only reason they estimated

the servers’ cash tips was because (1) Defendants knew that the

servers were making at least minimum wage, and (2) the servers

refused to cooperate and tell Defendants how much they were

making in cash tips due to the potential tax consequences. See

Defs.’ Mot. Summ. J. 34. However, no authority supports either

of these propositions as appropriate excuses for failing to

comply with the recordkeeping requirements.

     Construing the record in the light most favorable to

Plaintiff, and incorporating the analysis above, see supra

Section IV.D.1, summary judgment is not warranted for Defendants

and the Court finds that there is no genuine dispute of material

fact that Defendants violated the recordkeeping requirements

under the FLSA.

     E.     Whether Defendants’ Violations Were Willful

                                    17
     While the general statute of limitations for minimum wage

and overtime violations under the FLSA is two years, an

employer’s willful conduct extends the back wage period by an

additional year. 29 U.S.C. § 255(a). Whether a given set of

facts constitutes willfulness is a question of fact. Souryavong

v. Lackawanna Cnty., 872 F.3d 122, 126 (3d Cir. 2017)

(explaining that willfulness is a question of fact, but it can

be decided as a matter of law if there is no legally sufficient

evidentiary basis for a reasonable jury to find for the non-

moving party). A violation of the FLSA is considered willful if

the employer knew that its conduct was prohibited by the Act or

showed reckless disregard for the legality of the conduct.

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 135 (1988).

          1. Plaintiff’s Motion

     Plaintiff argues that Defendants willfully violated the Act

in a variety of ways. First, they argue that Defendants knew

enough about what the FLSA required to create false payroll

records and false tip records to give the appearance of

compliance. Defendants argue that these violations were not

willful because they attempted to accurately record the tips and

simply could not because of the servers’ refusal to accurately

report their tips. Defendants allege that they then acted in

good faith by making an estimate as to the amount of tips

because they already knew that servers made well in excess of

                                  18
minimum wage. Even though Defendants knew what the relevant

minimum wage was and therefore how much in tips they needed to

“estimate,” it is not clear that they knew they could not make

estimates as to the servers’ tips in a situation in which they

allegedly knew that servers made minimum wage and were

inaccurately reporting their tips to Defendants.

     Relatedly, Plaintiff argues that Defendants’ failure to

keep records of the tips they collected from servers and the

amount they used to pay bussers’ wages suggests willfulness. But

Defendants have continuously asserted that they were unaware of

this requirement and would have kept the records if they had

been aware.

     Plaintiff next argues that Defendants’ actions were willful

because they knew that the minimum wage was $7.25 per hour, and

despite having an obligation to ensure that employees were being

paid that much, passed this obligation through to employees and

simply assumed that employees were making that much because none

of them complained to Defendants about it. However, although

Defendants may have known what the minimum wage is and that they

were required to pay employees as such, it is not clear whether

they knew that they were not entitled to rely on employees to

inform them when their pay dropped below the minimum wage.

     Plaintiff also argues that Defendants’ violations were

willful because of their persistent interference with the WH

                               19
investigation. For example, Defendant Engin allegedly told

server Frances Tepper that the investigation was underway and

told her to lie about having to pay for breakage fees and about

the number of bussers who worked at Empire. Additionally, Engin

allegedly told overnight manager Marie Sheeran that if she was

contacted by the Department of Labor (“DOL”) she should tell

them that she only worked forty hours per workweek, when in fact

she worked approximately fifty-four to fifty-eight hours per

workweek. Defendant Ihsan then allegedly told her to use two

separate time cards, one which would show she worked only eight

hours per day and the other for the rest of her daily hours.

Lastly, Defendant Ihsan allegedly told Tarique Williams not to

clock in any hours over forty hours per workweek (despite the

fact that he worked approximately sixty hours per workweek) and

that he should be loyal to Empire. All of this interference is

denied by Defendants, who point to the over seventy affidavits

of other employees who did not corroborate any interference.

     Lastly, Plaintiff argues that Defendants’ willfulness can

be established as a result of their prior investigation. After a

DOL investigation in 1999, Defendants agreed to pay $64.46 in

back wages to two employees. However, it is not clear whether

the violations in that case were related to the same violations

alleged in this case, so the Court cannot say one way or the

other whether this investigation was sufficient to put

                               20
Defendants on notice of any wrongdoing as it relates to this

case. Relatedly, on or about May 3, 2018, the WH investigator in

this case explained the overtime requirements to Defendants.

However, even with this information, Plaintiff alleges that

Defendants continued their violations. Defendants argue that any

overtime violations were not willful because they relied upon

their accounting firm for their overtime payments and were not

aware that the payments were being handled incorrectly.

     Construing the record in the light most favorable to

Defendants, the foregoing arguments raise a genuine dispute of

material fact as to whether Defendants’ violations were willful.

Thus, the Court will not grant summary judgment to Plaintiff on

this issue.

          2. Defendants’ Motion

     Defendants make the same arguments as to why the Court

should find that their violations were not willful as they made

in response to Plaintiff’s motion. Construing the record in the

light most favorable to Plaintiff, and incorporating the

analysis above, see supra Section IV.E.1, there is still a

genuine dispute of material fact as to whether Defendants’

violations were willful. Thus, the Court will not grant summary

judgment to Defendants on this issue.

     F.   Back Wages

          1. Plaintiff’s Motion

                                  21
     Plaintiff argues that based on eight employee declarations,

Defendants’ payroll, and Defendants’ admissions, Defendants owe

back wages in the amount of $664,971.25. However, this figure is

premised on Plaintiff’s allegation that Defendants’ violations

were willful. Given that the willfulness issue raises a genuine

dispute of material fact, as explained previously, see supra

Section IV.E, Plaintiff’s motion for summary judgment as to the

issue of the appropriate amount of back wages is denied.

          2. Defendants’ Motion

     Defendants argue, inter alia, that compensation is

“entirely unnecessary” because “all Empire Diner employees made

at least minimum wage, if not more.” Defs.’ Mot. Summ. J. 44,

ECF No. 44-2. Regardless, the requirements of section 203(m) are

mandatory and must be satisfied strictly. Therefore, back wages

may be owed even if the employees received wages and tips that

together satisfy the minimum wage requirement. See Reich v. Chez

Robert, Inc., 28 F.3d 401, 404 (3d Cir. 1994) (citing Martin v.

Tango’s Rest., Inc., 969 F.2d 1319, 1323 (1st Cir. 1992)). Thus,

Defendants’ motion for summary judgment as to the issue of the

appropriate amount of back wages is also denied.

     G.   Liquidated Damages

     Under section 216(c) of the FLSA, the DOL may recover both

unpaid wages and an additional equal amount in liquidated

damages for violations of the minimum wage and overtime

                                  22
requirements. See 29 U.S.C. § 216(c). These liquidated damages

are not punitive, but compensatory, i.e., they “compensate

employees for losses they might suffer by reason of not

receiving their lawful wage at the time it was due.” Martin v.

Cooper Elec. Supply Co., 940 F.2d 896, 907 (3d Cir. 1991)

(quoting Marshall v. Brunner, 668 F.2d 748, 753 (3d Cir. 1982)).

     In challenging the appropriateness of liquidated damages,

the employer bears the “plain and substantial” burden of

establishing both good faith and reasonable grounds for the

violation. Id. at 907-08 (quoting Williams v. Tri-County

Growers, Inc., 747 F.2d 121, 128-29 (3d Cir. 1984)). “If the

employer fails to come forward with plain and substantial

evidence to satisfy the good faith and reasonableness

requirements, the district court is without discretion to deny

liquidated damages.” Williams, 747 F.2d at 129 (first citing

Marshall, 668 F.2d at 753; then citing Laffey v. Nw. Airlines,

Inc., 567 F.2d 429, 465 (D.C. Cir. 1976), abrogated on other

grounds sub nom. McLaughlin v. Richland Shoe Co., 486 U.S. 128

(1988); then citing Richard v. Marriott Corp., 549 F.2d 303,

305-06 (4th Cir. 1977); then citing McClanahan v. Mathews, 440

F.2d 320, 322 (6th Cir. 1971); and then citing Rothman v.

Publicker Indus., 201 F.2d 618, 620 (3d Cir. 1953)).

     To carry its burden of establishing good faith, an employer

must first show that it “took affirmative steps to ascertain the

                               23
Act’s requirements, but nonetheless, violated its provisions.”

Martin, 940 F.2d at 908. The employer has a duty to ascertain

the FLSA’s requirements and may not wait for complaints from

others, such as employees, before complying. See Keeley v.

Loomis Fargo & Co., 183 F.3d 257, 270 (3d Cir. 1999) (quoting

Williams, 747 F.2d at 129). The employer must prove “an honest

intention to ascertain and follow the dictates of the Act.”

Marshall, 668 F.2d at 753 (citing Laffey, 567 F.2d at 464).

     Next, the “reasonableness” requirement requires that the

employer had reasonable grounds for believing it was in

compliance. Id. Reasonableness is an objective standard, and to

satisfy the standard the employer must act “as a reasonably

prudent man” under the same circumstances. Brooks v. Vill. of

Ridgefield Park, 185 F.3d 130, 137 (3d Cir. 1999) (quoting

Addison v. Huron Stevedoring Corp., 204 F.2d 88, 92 (2d Cir.

1953)). “[I]gnorance alone is not sufficient in meeting the

objective test.” Id. (citing Marshall, 668 F.2d at 753). Merely

reviewing case law and looking at the DOL website is not

sufficient to establish reasonableness either. See Sec’y United

States Dep’t of Labor v. Am. Future Sys., Inc., 873 F.3d 420,

434 (3d Cir. 2017).

          1. Plaintiff’s Motion

     Plaintiff argues that Defendants should be required to pay

liquidated damages in an amount equal to the amount of back

                                  24
wages owed (i.e., $664,971.25) because they took no affirmative

steps to comply with the FLSA and have no objectively reasonable

grounds for their violations. However, given that the Court

already denied Plaintiff’s motion for summary judgment as to the

appropriate amount of back wages, the Court must also deny

Plaintiff’s motion as to liquidated damages, which is based on

the same amount. The proper amount of liquidated damages cannot

be determined until the appropriate amount of back wages is

determined.

          2. Defendants’ Motion

     Defendants argue that they should not be liable for

liquidated damages because they did not commit any violations

knowingly and none of the people that they hired (e.g., their

CPA) informed them of any issues. They also try to place blame

on the Government for not informing them of their violations in

1999 and for waiting ten months during the 2017 investigation

before informing them of the violations. However, as already

explained, ignorance of the mandates of the FLSA and its

implementing regulations is not an excuse. See Brooks, 185 F.3d

at 137 (citing Marshall, 668 F.2d at 753). Additionally, the

duty falls on the employer to ascertain the FLSA’s requirements,

i.e., the employer may not simply stand idly by and wait for

others to inform them that violations are occurring. See Keeley,

183 F.3d at 270 (quoting Williams, 747 F.2d at 129).

                                  25
     Defendants also argue that the fact that they immediately

took steps to rectify any issues after being told about them

demonstrates that they were acting reasonably and in good faith.

However, the Third Circuit has foreclosed employers from relying

on actions taken after the DOL initiated an investigation. See

Martin, 940 F.2d at 909. Consequently, and as a result of the

foregoing, Defendants’ motion for summary judgment will also be

denied as to the issue of liquidated damages.

     H.   Injunctive Relief

          1. Plaintiff’s Motion

     Plaintiff argues that even if Defendants are currently in

compliance with the FLSA, injunctive relief is still warranted

because Defendants’ violations were willful, and their “pattern

of misconduct” and “pervasive interference with the WH

investigation” suggests a reasonable probability of recurrence

of the violations. See Pl.’s Mot. Summ J. 44-45, ECF No. 40

     The FLSA authorizes district courts to issue injunctive

relief “restrain[ing] violations” of sections 206 and 207 upon a

showing of cause. 29 U.S.C. § 217. In deciding whether to grant

an injunction, courts consider “(1) ‘the employer’s past

conduct’; (2) the employer’s ‘current conduct’; and (3) ‘most

importantly, whether the employer can be counted on to comply

with the FLSA in the future.’” Acosta v. Osaka Japan Rest.,

Inc., No. CV 17-1018, 2018 WL 3397337, at *17 (E.D. Pa. July 12,

                                  26
2018) (quoting Acosta v. Cent. Laundry Inc., No. CV 15-1502,

2018 WL 1726613, at *10 (E.D. Pa. Apr. 10, 2018), aff’d in part,

rev’d in part on other grounds, 790 F. App’x 368 (3d Cir.

2019)).

     In Osaka, the defendants argued that “[w]hether issued

under 29 U.S.C. § 217 or some other basis, an injunction is

still equitable relief which can only be entered in accordance

with Fed. R. Civ. P. 65.” Id. (quoting Defs.’ Br. 15). The court

noted that the defendants “obliquely point out a central failing

of Plaintiff’s request for injunctive relief: Plaintiff seeks

prospective injunctive relief on the basis of the summary

judgment record alone, without a hearing of any sort.” Id. The

court thus denied the request for an injunction. Id.; see also

Hugler v. Cent. Laundry Inc., No. CV 15-1502, 2017 WL 11461954,

at *2 n.2 (E.D. Pa. Mar. 24, 2017) (denying request for

injunctive relief and noting that the court would only consider

such request upon motion, Fed. R. Civ. P. 7(b), and after a

hearing). Given that the same issue arises here, i.e., Plaintiff

seeks prospective injunctive relief on the basis of the summary

judgment record alone, without a hearing, Plaintiff’s motion for

summary judgment as to the issue of injunctive relief will be

denied.

          2. Defendants’ Motion



                                  27
     Defendants argue that no injunctive relief is necessary

because Defendants have rectified all alleged issues and there

is no reason to assume that Defendants will fail to adhere to

the FLSA’s requirements in the future. However, as explained

above, Plaintiff argues that even if Defendants are currently in

compliance, injunctive relief is still warranted because

Defendants’ violations were willful, and their “pattern of

misconduct” and “pervasive interference with the WH

investigation” suggests a reasonable probability of recurrence

of the violations. See Pl.’s Mot. Summ J. 44-45. As discussed

previously, there are genuine disputes of material fact

concerning whether Defendants’ violations were willful and

whether they interfered with the WH investigation. Under these

circumstances, summary judgment is also not warranted for the

Defendants in relation to injunctive relief.


V. CONCLUSION

     As a result of the foregoing, Defendants’ motion for

summary judgment will be denied in full. Plaintiff’s motion for

summary judgment will be denied in part and granted in part. The

motion will be granted in relation to establishing minimum wage,

overtime, and recordkeeping violations. The motion will be

denied as to the issues of back wages, liquidated damages,

injunctive relief, whether Engin is an employer under the FLSA,


                               28
and whether Defendants’ violations were willful. An appropriate

order follows.




                               29
